If there were no other objection to the proceedings or judgment than that which applies to the receivers, we are of opinion that the motion for rehearing and for reformation of the judgment in this respect might be granted, and the judgment affirmed as to the Taylor, Bastrop  Houston Railway Company; but the charge of the court considered in the opinion of the Commission of Appeals was erroneous in a matter calculated to affect the quantum of damages, and as it is assigned as error, this court can not speculate upon its effect. On account of the charge the judgment must be reversed, notwithstanding the other matter referred to might be here corrected. The motion for rehearing will be overruled.
The motion was overruled at Austin.